   Case 1:19-cv-00576 Document 112 Filed 12/01/20 Page 1 of 3 PageID #: 1674




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                             Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

                 THIRD STATUS REPORT REGARDING SETTLEMENT

       Pursuant to the Court’s Order of October 14, 2020, and in follow-up of their first and

second Status Reports, Plaintiffs hereby submit this status report to the Court concerning the

progress being made toward developing and finalizing the settlement documents. As Plaintiffs

understand it, all parties have now given approval for the final version of the proposed Consent

Decree. Plaintiffs have each signed and the only remaining signature needed is that of the

Defendant. As Plaintiffs understand, the Parties plan to continue to work on executing the

document. If the proposed Consent Decree cannot be submitted by Tuesday December 8th, the

Parties will submit another status report to the Court on that date.



Respectfully submitted,


/s/ J. Michael Becher______________________
J. Michael Becher (WV Bar No. 10588)
Derek O. Teaney (WV Bar No. 10223)
Appalachian Mountain Advocates
  Case 1:19-cv-00576 Document 112 Filed 12/01/20 Page 2 of 3 PageID #: 1675




PO Box 507
Lewisburg, WV 24901
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org

James M. Hecker (DC Bar. No. 291740)
Public Justice
1620 L Street NW, Suite 630
Washington, DC 20036
(202) 797-8600
jhecker@publicjustice.net

Counsel for Plaintiffs
  Case 1:19-cv-00576 Document 112 Filed 12/01/20 Page 3 of 3 PageID #: 1676




                               CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on December 1 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, DOUGLAS, RUBY & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                                           /s/ J. Michael Becher________
                                                           J. Michael Becher
